 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDtendent, the resident manager, and a vice president of the Employer.There are also management meetings of all departments once or twiceweekly.There are single payroll, accounting, purchasing, and time-keeping departments for all operations, 1 director of industrial rela-tions, and 1 personnel department which does all the hiring. To theextent that the two new departments have been staffed, almost one-halfMore-over, as with the old departments, the skills in the more highly skilledjobs in the two new departments are not similar to or interchangeablewith those in other departments, but the skills in the lower rated jobs_ire similar and interchangeable.Finally, as already indicated, itwould appear that the application of the provisions of the currentcontract to the '2 new departments has created uniformity of wages.and working conditions between these departments and the 8 old,departments.On the basis of the foregoing, and the entire record, we find thatthe new operations are but an extension of the existing production and-maintenance operations, and constitute an accretion to the existingunit.Therefore, the two new departments do not constitute a separateappropriate unit .2Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]2 The Midwest Conveyor Company,Inc.,116 NLRB 580;J.TV.RemCompany,115NLRB 775, 776-777;Borg-Warner Corporation,113 NLRB 152.Kolcast Industries,Inc.andInternational Union, United Auto-mobile, Aircraft & Agricultural ImplementWorkers of Amer-,ica,AFL-CIO,Petitioner.Case No. 8-RC--2808.February 01,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Nora Friel, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent -certain em-ployees of the Employer.3.The Employer, relying upon Section 9 (c) of the Act, contendsthat the Board -should dismiss the, petition herein which was filed lessthan 12 months after the Board, on December 21, 1955, certified' the117 NLRB No. 62. KOLCAST INDUSTRIES, INC.419results of an electionheld on September 2, 1955,1 on theground thatit isentitled'to a "year of peacefrom the date of the finaldetermina-tion" of theprevious election.A similar constructionof Section 9(c) (3) wasproposed shortly afteritwasadded to the statute.Thatsection providesthat "no election shall be directedin any bargainingunit or any subdivisionwithin which, in the preceding twelve-monthperiod, avalidelectionshall have been held." InMallinekrodt Chem-icalWorks,84 NLRB 291, 292, the Board specifically found that thelanguageof Section 9 (c) (3) does not warrant an interpretation thatthe,12-month period runs from the time of the Board's determinationof, election.results,lot, and that the legislative history contains nothing to the contrary.The Employer would ignore the plainlanguageof the statute.It con-tends that the Board applies Section 9 (c) (3) inconsistently, liberallywhen certification of a bargaining representative ensues, and strictlywhen no union is successful.This argument confuses the Board's es-tablished certification year rule under which, for example, it will notentertaina petition by another union during a reasonable period after abargainingrepresentative has been certified-usually a year-with thestatutorymandate prohibiting more than one election a year.Ac-tually the Board's certification year rule was established long beforethe-passage of the 9 (c) (3) amendment and was tacitly approved by4that-passage.2Conversely, the Board's preamendment policy as toelectionsnot resulting in certification was to direct a new electionwithout regardto elapsedtime whenever proper petitionwas made.This the 9 (c) (3) amendmentclearly changed.The Board ad--ministersthat change as written.The Employer's motion todismisson thisground ishereby denied.We note that the petition here was filed August 31, 1956, shortly'before theend of the 12-month period following the September 2,1955,-election.It is settled Board policy to process such petitions.3Without offering.any.specific evidence in support of its contentions,the Employer also contended that many employees had signed author-izationcards for the Petitioner under threat by its adherents.And,although advised that it might support this allegation by evidence of-fered when the hearing was not insession,the Employer offered nosuch evidence. In the circumstances the Board determines that the,challenged showing of interest is adequate'On November 1, after hearing and the filing of briefs, the Employerfiled a motion to stay further proceeding and to dismiss petition. This'CaseNo 8-RC-2520 (not reportedin printed volumes of Board Decisions and Orders),In which the union was not successful.United Steelworkers of America, CIO, was the.p-2ti tioner2 SeeN L R B v Ray Brooks,204 F 2d 899, 905 (C A. 9)3 SeeTheSlicklessCorporation,115 NLRB 9794Compare.John Pratto and FrankPratto dlhfa GlobeIron Foundry,112 NLRB 1200 420DECISIONSOF NATIONALLABOR RELATIONS BOARDmotion to the Board is based upon an alleged defect in the Petitioner'scompliance with Section 9 (h) of the Act as reflected in another pro-ceeding then pending before this Board involving this same Petitioner,but a different employer.The proceeding urged as constituting thebasis for the Employer's motion is that ofThe Kohler Company,CaseNo. 13-CA-1780. Our Decision and Order in that case has now issued,117 NLRB, 321, holding that the compliance issue there raised,whether certain officials of the Petitioner occupy a position identifiedas an office in the Petitioner's constitution so as to require their filing9 (h) affidavits, is a factual one, not directly litigable in a Board pro-ceeding.As the Employer's motion urges no matter not decided intheKohlerdecision, the motion to stay and to dismiss is hereby denied.A question affecting commerce exists concerning the representationof certain employees of the Employer, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.4.The Employer has approximately 150 employees at its Clevelandplant, and the parties agree that the production and maintenance unitsought by the Petitioner is appropriate.At the hearing the partiestook no position but were not able to agree as to the inclusion of cer-tain employees, and evidence was taken as to their duties.Later, inits brief, the Employer has taken the position that all of them shouldbe included in the unit.These employees and their duties are asfollows :Leadmen:There are eight leadmen as to whom a determination isrequested, identified as Micklezima and Cantanese in the foundry;Rupnic, Porter, Ptak, Nicik, and Hopton in the cleaning department;and Kett in the maintenance department. Presently the maintenancedepartment has no foreman but is responsible to the plant manager,and the foundry has no foreman in attendance on the second shiftwhen Cantanese works.However, Cantanese's duties are referred to,as identical with those of Micklezima, which are actively to engagein production work with the men they are leading. Both are withoutauthority to hire or discharge or effectively to recommend such action.In the cleaning department there are foremen on both shifts and thefive leadmen work under them. The leadmen are actually engagedin the grinding of castings with the men they are leading, and alsohave no authority to hire or discharge, or effectively to recommendsuch action. It also appears that the direction of other employees bythe leadmen in the foundry and in the cleaning department is of aroutine nature.On this -record, we find that the 2 leadmen iii, the,foundry and the 5 leadmen in the cleaning department aie not super-visors within the meaning of Section 2 (11) of the Act and shouldbe included in the unit.'s Sidney BlumenthalcECo.,Inc.,113 NLRB 791, 793;LeTourneau-Westinghouxe Com-pany,113 NLRB 684, 686 KOLCAST INDUSTRIES, INC.421The maintenance department operates on only one shift, and lead-man Kett, who reports to the plant manager, is classified as a main-tenance mechanic "A." In the 1955 case the Board found that Kettwas not a supervisor, but the man who was maintenance foreman in1955 has become sales service engineer and no foreman has been named.In addition to Kett, the department now has three other full-timeemployees.Kett performs electrical, millwright, and carpentry workas well as assigning some of the maintenance work to the other threeemployees and submitting worksheets on them to the plant manager.Maintenance work involving "considerable expense" must be approvedby the plant manager.Mr. Kett does not have authority to hire ordischarge, or effectively to recommend such action, and he does not.attend the regular foremen meetings which the Employer has. Bothhe and the plant manager distribute work orders to the other mainte-nance men.As the record here does not show that Kett responsiblydirects the other employees, or that he has authority effectively to rec-ommend hire, discharge, or change in status of the other employees,we shall abide by our decision in the 1955 proceeding and find that heis not a supervisor within the meaning of the Act.Inspector Al Shermanis 1 of 4 inspectors who work under the chiefinspector, but in addition to his inspection work which takes the-major portion of his time, he spends some time in maintaining scrapand spoilage reports and cutting stencils.As the record fails to showthat this employee is either supervisory or managerial, we shall includehim in the Unit .7Receiving Clerk Sakijevicloads and unloads trucks as well as main-taining records on incoming materials.He is responsible to thefoundry superintendent and does not attend foremen meetings.As therecord here does not show that Sakijevic responsibly directs otheremployees, or that he has authority effectively to recommend hire, dis-charge, or change in status of other employees, we shall abide by ourdecision in the 1955 proceeding and find that he is not a supervisorwithin the meaning of the Act.We shall include him in the unit as aplant clerical employee.Patternmaker Stetkaat the time of hearing had returned to his nor-mal work of a patternmaker after an illness during which he did cleri--cal work.He is clearly a production employee and should be includedin the unit.We find that all production and maintenance employees of the Em-ployer at its Cleveland, Ohio, plant, including leadmen, the inspectorwho also does clerical work, the receiving clerk, and the patternmaker,but excluding office clerical employees, professional employees, guards,6Case No. 8-RC-2520, 114 NLRB 1311.7 See"M"System,Inc,Mobile Home Div., Mid-States Corp.,115 NLRB 1316, 1319,footnote 5. 422DECISIONS OF' NATIONAL LABOR RELATIONS BOARDand supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.5.At the hearing the Employer stated that it planned to open an-other plant, in Minerva, Ohio, 50 or 60 miles from Cleveland, aboutthe middle of December 1956, and voiced some apprehension that pos-sible employee shifts in connection with the new plant might be mis-interpreted, for which reason it would prefer to have the election de-layed until after the opening of the new plant. It did not contendthat the two plants should be one unit. In the circumstances no reasonappears to delay the election which we direct herein.[Text of Direction of Election omitted from publication.]Koppers Company, Inc.,Chemical Division,Williams PlantandLocal Union No. 390 of the International Brotherhood of Elec-tricalWorkers,AFL-CIO,PetitionerKoppers Company,Inc., Chemical Division,Williams PlantandUnited Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States andCanada,AFL-CIO,PetitionerKoppers Company,Inc., Chemical Division,Williams PlantandLodge 823 of District 31, International Association of Machin-ists, AFL-CIO, PetitionerKoppers Company,Inc., Chemical Division,Williams PlantandLocal 66, Office Employees InternationalUnion, AFL-CIO,,Petitioner. ^CasesNos. 39-RC-1086, 39-RC-1087, 39-RC-10971-and 39-RC-1092. February 26, 1957DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeLewis T. Roebuck, hearing officer. The hearing officer's rulings made,tt the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.117 NLRB No. 64.